DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following is a non-Final Action in response to the preliminary amendment filed on 11/06/2018. Claim 1 has been amended; and new claims 2-17 have been added. Accordingly, claims 1-17 are pending in this application. 
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites, “a laparoscopic camera disposed inside the cavity and configured to display video images on a video monitor connected to the camera and located outside of the cavity”.  However, the drawings fail to show the (i) laparoscopic camera disposed inside the cavity, and (ii) the video monitor connected to the camera and located outside of the cavity.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-10 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the model comprising a base having an outer surface and a plurality of eyelets connected to the base”   
	However, it is unclear whether the eyelets are considered to be connected to the outer surface of the base, or to some other part of the base. It is worth noting that the eyelets, per the disclosure, are connected to the surface of the base (e.g. see [0018] of the specification).
5.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 2-5, 10 and 16 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 2 is dependent on claim 1; and claim 2 recites, “a marking on the outer surface of the base of the model, the marking corresponding to the first predetermined pathway of the first group of eyelets”
	However, claim 2 fails to further limit the device recited per claim 1 since claim 2 does not add a further structural and/or functional limitation to claim 1. Instead, claim 2 is merely describing the markings on the outer surface of the base; and wherein such description of markings is directed to nonfunctional descriptive matter. 

Claim 10 is dependent on claim 6; and claim 10 recites, “wherein the eyelets of the first group of eyelets comprise a first color selected to contrast with the base of the model, the eyelets of the second group of eyelets comprise a second color selected to blend with the base of the model”.  
However, claim 10 does not further limit the device recited per claim 6 since claim 10 does not add a further structural and/or functional limitation to claim 6. Instead, claim 10 is merely describing the color of the eyelets; and wherein such description of color is directed to nonfunctional descriptive matter. 
Claim 16 is dependent on claim 11; and claim 16 recites, “the first configuration of the first group of eyelets comprises eyelets formed of a first color, and wherein the second configuration of the second group of eyelets comprises eyelets formed of a second color different from the first color”.  
However, claim 16 does not further limit the device recited per claim 11 since claim 16 does not add a further structural and/or functional limitation to claim 11. Instead, claim 16 is merely describing the color of the eyelets; and wherein such description of color is directed to nonfunctional descriptive matter. 
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C.102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1, 6, 11 and 16 are rejected under 35 U.S.C.102(b) as being unpatentable over Hasson 5,947,743.
Regarding claim 1, Hasson teaches the following claimed limitations: a surgical training device, comprising: a base (FIG 1: see the bottom panel, not labeled, which is located below the workspace ‘14’); a top cover spaced apart from the base to define an internal cavity between the top cover and the base; at least one aperture or a penetrable region for accessing the internal cavity (FIG 1: e.g. the top wall—label ‘18’—of the frame—label ’12—corresponds to the top cover; whereas the membrane—label ‘126’—corresponds to the penetrable region for accessing the internal cavity); a laparoscopic camera disposed inside the cavity and configured to display video images on a video monitor connected to the camera and located outside of the cavity (FIG 3: e.g. label ‘146’ corresponds to the laparoscopic camera; whereas label ‘148’ the video monitor connected to the camera; also see FIG 1, label ‘162’); a model removably disposed inside the cavity such that the model is substantially obscured from a user yet observable via the laparoscopic camera displaying video images of the model on the video monitor (col.3, lines 62-67; e.g. the model, FIG 13—label ’40’—is removably disposed inside the cavity, similar to label ‘22’ in FIG 3; wherein the model is observable via the laparoscopic camera—label ‘146’—and thereby displaying video images of the model on the video monitor—label ‘148’); the model comprising a base having an outer surface and a plurality of eyelets connected to the base; wherein the plurality of eyelets are arranged in a plurality of groups, a first group of the plurality of groups defining a first predetermined pathway for practicing the passing of at least one needle and suture through one or more of the plurality of eyelets of the pathway (FIG 13: e.g. the model—label ‘30’—already comprises a base [see the bottom part, not labeled] and also an outer surface [see the upper part, not labeled]; wherein a plurality of rings, such as label ‘236’, which represent the plurality of eyelets, are connected to the outer surface of the base; and wherein the plurality of rings/eyelets are arranged in a plurality of groups [see a first row of rings, a second row of rings, etc.]. Accordingly, the model already involves a first group of eyelets that define a first predetermined pathway for practicing the passing of at least one needle and suture through one or more of the plurality of eyelets of the pathway). 
	Hasson teaches the claimed limitations as discussed above. Hasson further teaches:
	Regarding claim 6, a second group of eyelets defining a second predetermined pathway (FIG 13: e.g. the model—label ‘30’—already comprises a plurality of rings, such as label ‘236’, which represent the plurality of eyelets; and wherein the plurality of rings/eyelets are arranged in a plurality of groups [see a first row of rings, a second row of rings, etc.].Thus, the model already involves a second group of eyelets defining a second predetermined pathway).
Regarding claim 11, Hasson teaches the following claimed limitations: a kit for assembling a model for use in a surgical training device, the kit comprising: a model e.g. a model for practicing a procedure, wherein the body of the model, which is not labeled, corresponds to the base; whereas the top surface corresponds to the outer surface of the base); a plurality of eyelets insertable through the outer surface, the plurality of eyelets comprising a first group of eyelets having a first configuration and a second group of eyelets having a second configuration different from the first configuration (col.7, lines 4-15; FIG 13: e.g. the plurality of rings, which correspond to the plurality of eyelets, are inserted into the top surface of the model; and wherein the eyelets are arranged in different groups; such as: a first group of eyelets arranged in the first row, a second group of eyelets arranged in the second row, etc. Accordingly, the eyeless comprise a first group of eyelets having a first configuration and a second group of eyelets having a second configuration different from the first configuration).
Regarding claim 16, Hasson teaches the claimed limitations as discussed above per claim 11. 
Hasson further describes, the first configuration of the first group of eyelets comprises eyelets formed of a first color, and wherein the second configuration of the second group of eyelets comprises eyelets formed of a second color different from the first color (col.7, lines 4-11: e.g. the rings in each stack can have different colors; and therefore, the bottom rings of the first row has a first color that is different from the color of the middle rings in the second row, etc. Thus, the first configuration of the first group of eyelets comprises eyelets formed of a first color, and wherein the second configuration of the second group of eyelets comprises eyelets formed of a second color different from the first color).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 10, 12, and 13 are rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743.
	Regarding claim 10, Hasson teaches the claimed limitations as discussed above per claim 6.
	Hasson further teaches, the eyelets of the first group of eyelets comprise a first color selected to contrast with the base of the model (col.7, lines 4-11: e.g. the rings in each stack can have different colors; and therefore, at least one group of eyelets, such as the bottom eyelets in the first row, or the bottom eyelets in the second row, comprise a first color that contrasts with the color of the base of the model).
Hasson does not explicitly describe, the eyelets of the second group of eyelets comprise a second color selected to blend with the base of the model.
	However, given such teaching regarding the use of rings that have different colors to facilitate visual discernment of depth (col.7, lines 4-11), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hasson’s system; for example, by choosing, regarding one of the rings in the stack (e.g. the top ring, etc.), a color that matches the color of the outer surface of the base, in order to emphasize the level of depth being simulated, so that the user would easily discern the level of depth during practice.     
	Regarding each of claims 12 and 13, Hasson teaches the claimed limitations as discussed above per claim 11.
	Regarding the model discussed with respect to FIG 13, Hasson does not explicitly describe whether the outer surface comprises a pliable resilient material (per claim 12); the outer surface comprises a contoured surface (per claim 13).
	However, Hasson already describes an alternative model with an outer surface that comprises not only a pliable resilient material, but also a contoured surface (see col.6, lines 11-20).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the embodiment of FIG 13; for example, by incorporating an outer surface that mimics the structure of an organ or a tissue element, wherein the plurality of eyelets are inserted into the above surface, etc., in order to provide the user with a more realistic model for practicing one or more of the procedures (e.g. passing a suture between two rings/eyelets, etc.), so that  
●	Claims 2-5, 7 are rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743 in view of Poniatowski 61/642117 (provisional application related to the publication US 2015/0086955).
	Regarding claim 2, Hasson teaches the claimed limitations as discussed above per claim 1. 
	Hasson further describes a marking, wherein the marking corresponding to the first predetermined pathway of the first group of eyelets (col.7, lines 4-18: e.g. different colors are used to mark different group of eyelets).
	Hasson does not explicitly describe that the marking is on the outer surface of the base of the model. 
However, Poniatowski discloses a training system for assessing a user’s performance on a tissue model, wherein the tissue model includes one or more visible markings, e.g., an ink/dye applied on the surface of the model, in order to indicate to the user a proper position for one or more procedures; such as suturing the tissue model, etc. ([0022]).  
Accordingly, given the teaching above, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to modify the invention of Hasson in view of  Poniatowski; for example, by marking one or more lines and/or curves on the outer surface of the model (e.g. a line(s) and/or curve(s) that has the same color as the corresponding group of eyelets; additional colored line(s) and/or curve(s) representing a path(s) for a procedure relating to a specific organ/tissue, etc.), in order to provide the user with (i) a further visual guidance regarding the current procedures, and 
Regarding claim 3, Hasson in view of  Poniatowski teaches the claimed limitations as discussed above per claim 2. 
The limitation, “wherein the marking comprises a line drawn on the outer surface”, is already addressed above according to the modification discussed with respect to claim 2 (e.g. the modification already involves marking one or more lines). 
Regarding claim 4, Hasson in view of  Poniatowski teaches the claimed limitations as discussed above per claim 3. 
The limitation, “wherein the outer surface of the base of the model has a first color, and the marking has a second color contrasting with the first color”, is also addressed above according to the modification discussed with respect to claim 3 or 2.
Particularly, the color marking (the line and/or curve) placed on the surface is visible to the user; and therefore, the line/curve has a color that contrasts the color of the outer surface of the base. Moreover, the act of marking different lines in different colors also indicates that the line/curve has a color that contrasts the color of the outer surface of the base. 
Regarding claim 5, Hasson in view of  Poniatowski teaches the claimed limitations as discussed above per claim 2. 
The limitation, “wherein the marking comprises an anatomical landmark“, is also addressed above according to the modification discussed with respect to claim 2 (e.g. the modified system already comprises line(s) and/or curve(s) representing a path(s) for a procedure relating to a specific organ/tissue, etc.).
Regarding claim 7, Hasson teaches the claimed limitations as discussed above per claim 6. 
	Hasson further describes a first marking, wherein the first marking corresponding to the first predetermined pathway of the first group of eyelets; and a second marking, wherein the second marking corresponding to the second predetermined pathway of the second group of eyelets (col.7, lines 4-18: e.g. different colors are used to mark different group of eyelets; such a first color for the first group of eyelets, a second color for the second group of eyelets, etc. Accordingly, the device already involves a first marking corresponding to the first predetermined pathway of the first group of eyelets; and a second marking corresponding to the second predetermined pathway of the second group of eyelets).
	Hasson does not explicitly describe that each of the first marking and the second marking is on the outer surface of the base of the model. 
However, Poniatowski discloses a training system for assessing a user’s performance on a tissue model, wherein the tissue model includes one or more visible markings, e.g., an ink/dye applied on the surface of the model, in order to indicate to the user a proper position for one or more procedures; such as suturing the tissue model, etc. ([0022]).  
Accordingly, given the teaching above, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to modify the invention of Hasson in view of  Poniatowski; for example, by marking one or more lines and/or curves on the outer surface of the model (e.g. a line(s) and/or curve(s) that has the same color as the corresponding group of eyelets; additional colored line(s) and/or curve(s) representing a path(s) for a procedure relating to a specific organ/tissue, etc.), in order to provide the user with (i) a further visual guidance regarding the current procedures, and also (ii) visual guidance regarding one or more additional procedures specific to a particular organ(s)/tissue(s), etc., so that the user would be able to easily recognize the accuracy of his/her performance, besides learning techniques directed to one or more additional specific procedures.  
●	Claims 8, 14 and 17 are rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743 in view of Medina 5,368,487.
Regarding claim 8, Hasson teaches the claimed limitations as discussed above per claim 6. 
Hasson does not explicitly describe, the eyelets of the first group of eyelets each have an aperture having a first diameter, the eyelets of the second group of eyelets each have an aperture having a second diameter smaller than the first diameter.
However, Medina discloses a laparoscopic training system, wherein the system comprises a plurality of eyelets (see FIG 8); and wherein a resilient material (e.g. FIG 9A, label ‘82’ or FIG 10C, label ‘92’), which has a central aperture (FIG 9A, label ‘328’ or FIG 10C, label ‘528’), is applied to a given eyelet (FIG 9A, label ‘112’ or FIG 10A, label ‘72’: e.g. the aperture defining means correspond to an eyelet); and thereby a surgical aperture of a desired diameter is formed on the given eyelet. 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Medina; for example, by incorporating at least one set of latex covers, wherein each latex cover involves an aperture that is smaller in size than that of e.g. the eyelets in the first row, or the eyelets in the second row, etc.), in order to provide the user with an additional training, which requires the use of an instrument that fits the small size aperture on the latex cover, etc., so that the user would have a further opportunity to learn the proper use of different types of instruments. 
Regarding claim 14, Hasson teaches the claimed limitations as discussed above per claim 11. 
Hasson further describes, wherein each eyelet of the plurality of eyelets comprises a neck portion and a head portion, wherein the first configuration of the first group of eyelets comprises a rigid neck portion (col.7, lines 4-11; and FIG 13: e.g. each of the eyelets already comprises a neck portion, such as the rod where the bottom ring is attached; and wherein the eyelets, such as the eyelets in the first row, involve a rigid neck portion).
Hasson does not explicitly describe, the second configuration of the second group of eyelets comprises a flexible neck portion.
However, Medina discloses a laparoscopic training system, wherein the implementation encompasses an embodiment that involves eyelets with adjustable  neck portion (col.5, lines 30-38: e.g. the aperture defining means, which is the eyelet, is already configured to be secured to the top of the rod; and wherein the eyelet is adjustable, such as rotating the eyelet, etc.).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Medina; for example, by incorporating one or more additional eyelets that involve adjustable eyelets, in order to provide the user with a further procedure e.g. performing a surgical knot, or ,passing a suture, etc., with respect to eyelets that have different orientations, etc.), so that the user would have a further opportunity to expand his/her skills regarding one or more medical procedures.   
Regarding claim 17, Hasson teaches the claimed limitations as discussed above per claim 11. 
Hasson further describes, wherein each eyelet of the plurality of eyelets comprises a neck portion and a head portion, wherein the first configuration of the first group of eyelets is defined by a straight neck portion (col.7, lines 4-11; and FIG 13: e.g. each of the eyelets already comprises a neck portion, such as the rod where the bottom ring is attached; and wherein the eyelets, such as the eyelets in the first row, are defined by a straight neck portion).
Hasson does not explicitly describe that the second configuration of the second group of eyelets is defined by an angled neck portion.
However, Medina discloses a laparoscopic training system, wherein the implementation encompasses an embodiment that involves eyelets with angled neck portion (col.5, lines 30-38: e.g. securing the aperture defining means, which is the eyelet, to the top of the rod establishes an eyelet with angled neck potion).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Medina; for example, by incorporating one or more additional eyelets that involve angled neck portion, in order to provide the user with a further procedure training based on such angled eyelets (e.g. performing a surgical knot using eyelets that are angled with respect to the top surface of the model, etc.), so that the user would have a further opportunity to expand his/her skills regarding one or more medical procedures. 
●	Claims 9 and 15 are rejected under 35 U.S.C.103(a) as being unpatentable over Hasson 5,947,743 in view of Hoballah 6,398,557.
	Regarding claim 9, Hasson teaches the claimed limitations as discussed above per claim 6. 
	Hasson further teaches that the eyelets of the first group of eyelets are rigid (FIG. 13: e.g. see the eyelets on the first row, wherein the eyelets are inserted to the top surface of the base; and therefore, they are stationary or rigid with respect to the surface). 	Hasson does not explicitly describe that the eyelets of the second group of eyelets are deflectable with respect to the base.
	However, Hoballah discloses a surgical technique training system (see col.1, lines 5-15), wherein the system comprises one or more hooks (i.e. eyelets) that are movably attached to the base, so that the eyelet moves from a first position to a second position in response to a force exerted on the eyelet , such as tying a surgical knot to the eyelet, etc. (col.2, lines 29-40 and col.3, lines 29-54). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah; for example, by incorporating one or more additional rows of eyelets that are movably attached to the top surface of the base; and wherein, during the practice of a given procedure (e.g. practicing tying surgical knots, etc.), the movable eyelet(s) deflects with respect to the base when the force that the user applies to the eyelet(s) exceeds the minimum allowable force, etc., so that the user would easily know 
Regarding claim 15, Hasson teaches the claimed limitations as discussed above per claim 11. 
	Hasson further teaches, wherein each eyelet of the plurality of eyelets comprises a neck portion and a head portion, wherein the first configuration of the first group of eyelets is defined by a closed aperture formed in the head portions of the first group of eyelets (col.7, lines 4-15; also see FIG 13).
	Hasson does not explicitly describe that the second configuration of the second group of eyelets is defined by an open aperture formed in the head portions of the second group of eyelets.
	However, Hoballah discloses a surgical technique training system (see col.1, lines 5-15), wherein the system comprises one or more hooks (i.e. eyelets) that comprises a neck portion and a head portion (see FIG 6); and wherein the head portion can have different shapes, including an open form (col.5, lines 7-14; col.7, lines 27-35).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Hasson in view of Hoballah; for example, by incorporating one or more additional rows of eyelets that have open aperture, in order to provide the user with a further training regarding one or more procedures using such eyelets that have open aperture (e.g. performing a surgical knot using eyelets that have open aperture, etc.), so that the user would develop a more comprehensive skill regarding the use of different types of instruments to perform one or more procedures.  
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding patent. 
For instance, claim 1 of the current application recites limitations that are similar to that of claim 1 of US 10,121,391, except for the limitation that requires an eyelet that is retractable and spring biased with respect to the outer surface of the base.   
However, given the claimed arrangement where the plurality of eyelets are connected to the outer surface of the base, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 1; for example, by incorporating one or more attachment mechanisms, such as a spring biased attachment, in order to properly secure the eyelets to the outer surface, so that the eyelets would not fall from the surface during training. 
Similarly, claim 11 of the current application recites limitations that are similar to that of claim 17 of US 10,121,391, except for the additional structural features of the eyelets recited per claim 17 of US 10,121,391; such as “each eyelet having a head portion at a distal end connected to a neck portion; the neck portion is connected to the base at a proximal end of the eyelet . . .  and the at least one eyelet is spring biased towards the first position”
However, given the structural features of the eyelets currently recited, such as eyelets insertable through the outer surface of the base, one of ordinary skill in the art 
Moreover, since the eyelets are insertable into the outer surface (per claim 11), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 11; for example, by incorporating one or more eyelets with adjustable height, so that the claimed device is further applicable to train additional procedures that involve eyelets with different heights.  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715